Citation Nr: 1009064	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-28 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 through 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina which granted service 
connection for PTSD with an initial disability evaluation of 
10 percent.  Following a timely appeal of that rating 
decision, the Veteran's initial evaluation for his service-
connected PTSD was increased to 30 percent in an April 2009 
rating decision.

Although the Veteran initially requested, in his September 
2008 substantive appeal, that he be scheduled for a Travel 
Board hearing at the Columbia RO, this request was later 
withdrawn by the Veteran in November 2009.  This matter is 
now before the Board for appellate consideration of the issue 
framed above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has been diagnosed with PTSD which has been 
manifested by chronic sleep disturbance, depressed mood, 
anxiety, flattened affect, and mild loss of short-term 
memory; but has not been manifested by panic attacks more 
than once a week, impairment of long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, or difficulty in establishing and maintaining 
effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an evaluation for PTSD in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings for each distinct time period.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

From the outset of its analysis, the Board notes that the 
Veteran's service treatment records are unavailable.  As 
discussed more fully in the following section regarding VA's 
duties to notify and assist, the Veteran has been properly 
notified of the same.  In the absence of the Veteran's 
service records, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the "benefit-of-the-doubt rule."  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  Under the "benefit of the doubt 
rule," where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving that issue is given to the claimant.  Hatlestad 
v. Derwinski, 1 Vet. App. 164, 170 (1991).  Mindful of this 
heightened obligation, the Board proceeds with its analysis.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

In this case, various private and VA treatment records 
pertaining to treatment through June 2008 do not indicate any 
psychiatric treatment, nor do they reflect any objective 
psychiatric complaints or objective psychiatric findings.  At 
an August 2007 VA examination, the Veteran denied any prior 
psychiatric treatment or diagnoses.  Although the Veteran 
reported that he was treating with a "Dr. Hammond" for PTSD 
in his February 2008 Notice of Disagreement, records in the 
claims file which relate to treatment with Dr. Hammond from 
July 2002 through June 2008 do not reflect any such 
treatment.

At his August 2007 VA examination, the Veteran reported 
symptoms which included poor sleep marked by dreams and 
nightmares which occurred approximately once per month, 
anxiety and nervousness, and intrusive thoughts about his 
combat experiences which occurred on a weekly basis.  He 
reported suicidal thoughts, but denied harboring any specific 
plan or making any attempts.  Occupationally, the Veteran 
stated that he was retired since 1984.  He also stated that 
he had been married for 67 years and had two children and two 
grandchildren.  

On examination, the Veteran was found to be appropriately 
dressed and groomed.  He was alert and oriented to time, 
place, and person.  His speech was healthy, clear, coherent, 
and goal-oriented.  The Veteran demonstrated a blunt affect 
with dysphoric mood.  The examiner did not observe any 
evidence of thought or perceptual disturbance.  Although the 
Veteran's long-term memory was within normal limits, he 
demonstrated short-term memory which was somewhat impaired.  
Based upon the findings on examination, the Veteran was 
diagnosed with PTSD and provided a Global Assessment of 
Functioning (GAF) scale score of 50.  A GAF score between 41 
and 50 indicates serious symptoms.  A GAF score between 51 
and 60 indicates moderate symptoms.  Despite the GAF score, 
the examiner concluded that the Veteran demonstrated mild 
symptoms of PTSD and mild impairment in social and 
occupational functioning.  The examiner further determined 
that the Veteran appeared capable of managing his own 
finances.

The Veteran underwent a second VA psychiatric examination in 
October 2008.  At that time, he reported that his condition 
had worsened, but again denied receiving any psychiatric 
treatment.  He reported that he enjoyed a good relationship 
with his spouse and a fairly close relationship with his 
children and grandchildren.  The Veteran also stated that he 
had a number of close friends whom he saw several times a 
week, as well as some casual friends whom he saw around his 
community on a weekly basis.  He also reported that he 
attended social club meetings three times per month and 
performed volunteer work for them.  He also stated that he 
attended church three times per month.  The Veteran endorsed 
symptoms which included intrusive thoughts about combat which 
occurred three to four times per week.  He reported continued 
chronic sleep disturbances, although he reported that he was 
able to sleep approximately seven hours per night.  He stated 
that he experienced exaggerated startle responses to loud 
noises or unexpected approaches.  The Veteran further 
reported that he did not like watching movies or new coverage 
about war.  Despite his reported social relationships and 
activities, as noted above, he reported that he avoided 
crowds at times and experienced decreased interest in 
participating in activities.  According to the Veteran, he 
was able to independently perform activities of daily living.

A clinical examination once again revealed the Veteran to be 
alert, oriented, and attentive.  He appeared mildly anxious 
with congruent affect.  He demonstrated regular speech rate 
and rhythm and good eye contact with the examiner.  No 
evidence of psychomotor agitation or retardation was noted.  
Thought processes were devoid of current auditory or visual 
hallucinations, and there was no evidence of delusional 
content.  The Veteran denied any suicidal or homicidal 
ideation at that time.  Again, the Veteran demonstrated 
impaired short-term memory, as manifested by impairment of 
memory for immediate information.  His long-term memory, 
however, continued to be fairly intact, as evidenced by his 
ability to remember remote events.  The Veteran also showed 
diminished concentration, as he was unable to spell "world" 
backwards.  He was able to interpret proverbs correctly, 
demonstrating intact abstract thinking.  He was assigned a 
GAF score of 58, which reflects moderate symptoms.  The 
examiner, however, again assessed mild PTSD symptoms and mild 
impairment of social and occupational function.

The Board finds that the Veteran is not entitled to an 
initial evaluation in excess of 30 percent for his service-
connected psychiatric disorder.  Psychiatric evaluations 
performed at his VA examinations reveal ongoing chronic sleep 
disturbance, depressed mood, anxiety, flattened affect, and 
mild loss of short-term memory.  Notwithstanding these 
objective findings, the Veteran's VA examinations did not 
reveal the occurrence of weekly panic attacks, impairment of 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
or impaired abstract thinking.  At his October 2008 VA 
examination, the Veteran reported a desire to avoid crowds 
and decreased desire to participate in activities; this is 
inconsistent with both the reported extent of his social 
interactions with family and close and casual friends and 
with his reported involvement in his community, social clubs, 
and church.  Overall, the evidence does not demonstrate that 
the Veteran experiences difficulty in establishing and 
maintaining effective work and social relationships.

Despite the Veteran's general assertion at his October 2008 
VA examination that his psychiatric symptoms have been 
worsening, such assertions are not consistent with his 
reported subjective complaints or with the objective findings 
on examination.  As such, the Veteran's lay assertions are 
effectively rebutted by the findings of the August 2007 and 
October 2008 VA examiners.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Also, the Board finds that there is no basis for a "staged" 
rating pursuant to Fenderson or Hart.  Rather, the symptoms 
shown on examination during the appeal have been essentially 
consistent and fully contemplated by the assigned rating.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence reflects symptoms that most closely 
approximate the criteria for a 30 percent disability 
evaluation for PTSD, and do not support an initial evaluation 
in excess of 30 percent.  This appeal is denied.  38 C.F.R. 
§§ 4.3, 4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was notified of the information and evidence 
needed to substantiate and complete a claim for service 
connection for PTSD in a June 2007 letter, which also advised 
him that a disability rating and an effective date for the 
award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, as this case concerns 
an initial evaluation and comes before the Board on appeal 
from the decision which also granted service connection, 
there can be no prejudice to the veteran in failing to give 
adequate 5103(a) notice for the service connection claim.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003 (Dec. 22, 2003) (in which the VA General Counsel held 
that separate notification is not required for "downstream" 
issues following a service connection grant, such as initial 
rating and effective date claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's identified private and VA treatment 
records have been obtained.  The Board notes that the 
Veteran's service treatment records are unavailable.  
Documentation in the claims file reveals that the Veteran was 
notified of this on several occasions from 1999 through 2001 
during the RO's development of a prior and fully adjudicated 
claim filed by the Veteran.  In a July 2001 letter, the 
Veteran acknowledged that the RO had written him and advised 
him that his service records were unavailable on several 
occasions since June 1999.  As previously noted, the Board 
recognizes its heightened obligation to explain its findings 
and to consider carefully the "benefit-of-the-doubt rule," 
and has endeavored to do so in considering the Veteran's 
claim.  Also, the Veteran was afforded VA psychiatric 
examinations in August 2007 and October 2008.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Initial evaluation in excess of 30 percent for an acquired 
psychiatric disorder, to include PTSD, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


